DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 14/046,356, filed on October 4, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation “the first visual Strehl Ratio” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  In an effort to provide compact 
Claim 14 recites the limitation “the second visual Strehl Ratio” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  In an effort to provide compact prosecution, the examiner has interpreted claim 14 as depending from claim 2 to properly establish antecedent basis.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 18 asserts a multifocal lens configured to provide a visual performance over the intermediate and far distances to be at least equivalent to the visual performance of a correctly prescribed single-vision lens at the far visual distance.  Applicant has failed to clearly define the metes and bounds of the invention for which patent protection is sought in that the visual performance, in one instance, is the same or better than the visual performance, and in another instance, a mere allegation wherein no positive limitations have been stated.
With regard to dependent claim 20, the recitation of “acceptable visual performance” renders the claim ambiguous.  “[A]cceptable visual performance” is a subjective term and is based on the individual prescription of the wearer, i.e., acceptable visual performance for one wearer may or may not be acceptable to another wearer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piers et al (U.S. Patent Publication 2004/0156014).
With regard to independent claim 18, as best understood by the examiner, although Piers et al teaches a multifocal lens (page 1, paragraph [0001]) comprising an effective near additional power of at least 1D (page 9, paragraph [0095]), the optical properties of the multifocal lens are configured with an aberration profile associated with an optical axis; the aberration profile is comprised of a defocus term (page 3, paragraph [0032]) and at least two spherical aberrations terms (page 6, paragraph [0054]), Piers et al fails to teach such a multifocal lens wherein the lens is configured to provide a visual performance over intermediate and far distances that is at least substantially equivalent to the visual performance of a correctly prescribed single-vision lens at the far visual distance and the lens is configured to provide minimal ghosting at far, intermediate and near distances.  It should be noted that given the functional teachings of Piers et al, it would have been obvious to none of ordinary skill in the art at the time of the effective filing date of the invention to optimize the multifocal lens to provide visual performance over intermediate and far distances that is at least substantially equivalent to the visual performance of a correctly prescribed single-vision lens at the far visual distance providing clear vision for the wearer.  It 
With regard to dependent claim 19, Piers et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 18, but fails to explicitly teach such a multifocal lens providing a near visual acuity of at least 6/6.  It should be noted that providing a specified visual acuity is dependent upon the prescription of an individual wearer such that it would have been obvious to none of ordinary skill in the art at the time of the effective filing date of the invention to provide the specified visual acuity to provide proper vision for the wearer.
With regard to dependent claim 20, Piers et al teaches all of he claimed limitations of the instant invention as outlined above with respect to independent claim 18, but fails to explicitly teach such a multifocal lens providing acceptable visual performance at near distances.  It should be noted that providing “acceptable” visual performance is dependent upon the prescription of an individual wearer such that it would have been obvious to none of ordinary skill in the art at the time of the effective filing date of the invention to provide “acceptable” visual performance enabling proper vision for the wearer.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 18-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-20 of copending Application Number 16/682,996 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application Number 16/682,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent Number 9,195,074. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 14, 16 and 19-26 of U.S. Patent Number 9,201,250. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be characterized upon testing by at least the following properties: two or more higher order aberrations having one or more of the following components: a primary spherical aberration C(4,0), a secondary spherical aberration C(6,0), a tertiary spherical 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent Number 9,541,773. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be characterized upon testing by at least the following properties: two or more higher order aberrations having one or more of the following components: a primary spherical aberration C(4,0), a secondary spherical aberration C(6,0), a tertiary spherical aberration C(8,0), a quaternary spherical aberration C(10,0), a pentanary spherical aberration C(12,0), a hexanary spherical aberration C(14,0), a heptanary spherical aberration C(16,0), an octanary spherical aberration C(18,0) and a nanonary spherical aberration C(20,0); and wherein the aberration 

Claims 2 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent Number 9,759,930. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be characterized upon testing by at least the following properties: two or more higher order aberrations having one or more of the following components: a primary spherical aberration C(4,0), a secondary spherical aberration C(6,0), a tertiary spherical aberration C(8,0), a quaternary spherical aberration C(10,0), a pentanary spherical aberration C(12,0), a hexanary spherical aberration C(14,0), a heptanary spherical aberration C(16,0), an octanary spherical aberration C(18,0) and a nanonary spherical aberration C(20,0); the aberration profile when tested on a model eye with no, or substantially no, aberrations and having an on-axis length equal, or substantially equal, to the focal distance, results in a through focus range, a first RIQ which is a peak RIQ and that remains at or above a second RIQ over the through focus range that 

Claims 1, 7, 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10-12, 14-17 and 20 of U.S. Patent Number 10,203,522. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be characterized upon testing by at least the following properties: two or more higher order aberrations having one or more of the following components: a primary spherical aberration C(4,0), a secondary spherical aberration C(6,0), a tertiary spherical aberration C(8,0), a quaternary spherical aberration C(10,0), a pentanary spherical aberration C(12,0), a hexanary spherical aberration C(14,0), a heptanary spherical aberration C(16,0), an octanary spherical aberration C(18,0) and a nanonary spherical aberration C(20,0); and wherein the aberration profile when tested on a model eye with no, or substantially no, aberrations and having an on-axis length equal, or substantially equal, to the focal distance, results in a retinal image quality (RIQ) with a through focus slope so that the RIQ decreases in a direction of eye growth, where the RIQ is determined by a visual Strehl Ratio that is measured substantially along the optical axis; and the RIQ is measured for a model eye with no, or substantially no, aberration and is measured along the optical axis for at least one pupil diameter in the range 3 

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 11-15, 17, 18 and 20-23 of U.S. Patent Number 10,209,535. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be characterized upon testing by at least the following properties: two or more higher order aberrations having one or more of the following components: a primary spherical aberration C(4,0), a secondary spherical aberration C(6,0), a tertiary spherical aberration C(8,0), a quaternary spherical aberration C(10,0), a pentanary spherical aberration C(12,0), a hexanary spherical aberration C(14,0), a heptanary spherical aberration C(16,0), an octanary spherical aberration C(18,0) and a nanonary spherical aberration C(20,0); and wherein the aberration profile when tested on a model eye with no, or substantially no, aberrations and having an on-axis length equal, or substantially equal, to the focal distance, results in a retinal image quality (RIQ) with a through focus slope so that the RIQ decreases in a direction of eye growth, where the RIQ is determined by a visual Strehl Ratio that is measured substantially along the optical axis; and the RIQ is measured for a model eye with no, or substantially no, aberration and is measured along the optical axis for at least one pupil diameter in the range 3 mm to 6 mm, over a spatial frequency range of 0 to 30 cycles/degree inclusive, at a wavelength selected from within the range 540 nm to 590 nm inclusive.



Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 25 and 26 of U.S. Patent Number 10,520,754. Although the 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent Number 10,534,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be 

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 11-15, 17, 18 and 20-23 of U.S. Patent Number 10,838,235. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance (wherein dioptric power is defined as the reciprocal of the focal length); and at least two optical surfaces; wherein the lens’s optical properties can be characterized upon testing by at least the following properties: two or more higher order aberrations having one or more of the following components: a primary spherical 

Claims 1, 2, 6-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-10, 13-16, 18 and 19 of U.S. Patent Number 10,948,743. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lens for an eye, the lens comprising: an optical axis; an aberration profile about the optical axis and having a focal distance; and at least two optical surfaces; wherein the lens’s optical properties can be characterized upon testing by at least the following properties: two or more higher order aberrations having one or more of the following components: a primary spherical aberration C(4,0), a secondary spherical aberration C(6,0), a tertiary spherical aberration C(8,0), a quaternary spherical aberration C(10,0), a pentanary spherical aberration C(12,0), a hexanary spherical aberration C(14,0), a heptanary spherical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
30 March 2021